Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:
Please refer to pre-interview communication for non-art matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oz et al. (US PG Pub. No. 2018/0240067 A1; hereinafter "Oz").
Regarding Claim 16, Oz teaches a method comprising: determining that a delivery driver vehicle location is within a predefined distance of a delivery location corresponding to a current vehicle location of a vehicle specified as a recipient vehicle to which a package is to be delivered; and instructing activation of a vehicle notification system, of the recipient vehicle, responsive to determining that the delivery driver vehicle location is within the predefined distance (See “While tracking the package delivery vehicle driving toward the delivery location, an application, downloadable from the cloud based system for a package-exchange-service, in the delivery vehicle can notify the cloud-based package-exchange-service of the delivery vehicle's location. The cloud-based package-exchange-service anticipates the delivery of a package to the car and can wake up the vehicle's system by issuing a command. When the package delivery vehicle approaches near the car (like 100 meters), the cloud-based package-exchange-service automatically alerts the vehicle and the vehicle starts flashing lights and beeps a few times.” in Paragraph [0123]).
Regarding Claim 17, Oz teaches all limitations of Claim 16 as described above. Oz also teaches wherein the instructing includes sending an instruction from a remote server to the recipient vehicle (See “As discussed, a GPS-based proximity module or a security module in the cloud based system for a package-exchange-service will also send a request via the one or more application programming interfaces to the dongle module to cause a localized alert in the target vehicle so that the vehicle can blink the vehicle's lights and honk its horn to alert the package delivery person directly to the target vehicle's location (see, for example, FIG. 7A)….” in Paragraph [0054]).
Regarding Claim 18, Oz teaches all limitations of Claims 16 and 17 as described above. Oz also teaches wherein the instructing follows receipt of confirmation from a recipient vehicle owner that the recipient vehicle notification system should be activated (See “The cloud based system for package-exchange-service 340 sends a notification to either the mobile application 254 or the desktop application 350 on their client device and confirms with the User their desire to have a the confirmation requested responsive to determining that the delivery driver vehicle location is within the predefined distance (See “After the package delivery entity system's delivery person approaches the vehicle, a request is sent to the cloud based system for a package-exchange-service to blink the hazard lights and open the trunk“ In Paragraph [0053].).
Regarding Claim 19, Oz teaches all limitations of Claims 16, 17, and 18 as described above. Oz also teaches wherein the confirmation includes specification of which of a plurality of notification systems should be activated, and wherein the instructing includes instructing activation of the specified system (See “After the package delivery entity system's delivery person approaches the vehicle, a request is sent to the cloud based system for a package-exchange-service to blink the hazard lights and open the trunk.” in Paragraph [0053]).
Regarding Claim 20, Oz teaches all limitations of Claim 16 as described above. Oz also teaches wherein the instructing activation is further responsive to receiving a wireless request for assistance from a delivery driver driving the delivery driver vehicle (See “As discussed, a GPS-based proximity module or a security module in the cloud based system for a package-exchange-service will also send a request via the one or more application programming interfaces to the dongle module to cause a localized alert in the target vehicle so that the vehicle can blink the vehicle's lights and honk its horn to alert the package delivery person directly to the target vehicle's location (see, for example, FIG. 7A)…. Alternatively, the client device of the package delivery vehicle or the client device of the package delivery person can initiate the request.” in Paragraph [0054] and “Upon approaching the target vehicle, an application in the client device of the package delivery person can send a request to the cloud based system for a package-exchange-service to wake up, for example, the dongle module of the target vehicle by either automatically detecting a close proximity by the first threshold distance between the package delivery vehicle and the target vehicle or can be prompted by the package delivery person to send the request.” in Paragraph [0048]).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (US PG Pub. No. 2017/0017920 A1; hereinafter "Stark").
Regarding Claim 10, Stark teaches a method comprising: determining that an order is ready for delivery to a vehicle; contacting the vehicle to determine whether a vehicle location corresponds to a prespecified location for delivery to the vehicle (See “It is possible for the motor vehicle to comprise a position detection device, whereby the position data of the motor vehicle is detected constantly or upon fulfillment of a predetermined transmittal condition by the position detection device and transmitted to the central device, …. after which the central device determines, when a and notifying a vehicle owner responsive to the vehicle not being located at the prespecified location (See “When the motor vehicle is located on large parking surfaces, where in particular the reception of satellite navigation signals is disrupted, such as underground garages, the delivery may be very time-consuming, even when the delivery agent 9 knows the identifier of the motor vehicle and/or its color and type, since he first has to search for the motor vehicle. In such situations, the delivery agent 9 sends a request, via a communication device in step S12, to transmit an indicator request to the control device 5. Upon receiving such an indicator request via the communication device 4 of the motor vehicle 1, 2, the control device 5 controls a delivery indicator device 12, namely a blinker of the motor vehicle, to give an indication to the delivery agent.” in Paragraph [0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki et al. (US PG Pub. No. 2019/0283536 A1; hereinafter "Suzuki").
Regarding Claim 1, Stark teaches a system comprising: one or more processors configured to: responsive to an online order: receive selection of a vehicle, associated with a user profile, for use as a delivery site for a package order (See “FIG. 1 shows a flow chart of a method for drop-off of a shipment in a motor vehicle, which starts with the ordering of a shipment in an online shop in step S1. For this, the vehicle user or a third party authorized by the vehicle user communicates with a server of the online shop and indicates a distinct motor vehicle identification as the delivery address during the ordering process.” in Paragraph [0054] and “…. it is possible in particular to place a profile of the vehicle user or the motor vehicle on the central device. This profile can contain, in addition to a distinct identification of the motor receive identification of an intended vehicle location for use as a delivery location (See “….the vehicle user can also provide specific position data and time windows for the motor vehicle for a shipment.” in Paragraph [0033]); and responsive to determining that a package is ready for delivery: determine whether the vehicle is at the intended vehicle location (See “It is possible for the motor vehicle to comprise a position detection device, whereby the position data of the motor vehicle is detected constantly or upon fulfillment of a predetermined transmittal condition by the position detection device and transmitted to the central device, …. after which the central device determines, when a shipment is present for delivery, the probable whereabouts of the motor vehicle at the delivery time and provides this to the delivery agent….. As the position data in this case the exact positions of the motor vehicle can be stored, but it is also possible to determine only a street, a parking place, a parking structure or the like as the position data.” in Paragraph [0030]).
Stark does not explicitly teach; however, Suzuki teaches receive selection of a compartment of the vehicle for use as a delivery bay (See “The delivery system 1 receives …. vehicle room situation information Crsi of the vehicle 100, which are transmitted from the vehicle 100.… the vehicle room situation information Crsi includes information on a number of passengers, a loading situation of carriage and the like, which are detected in the vehicle 100. The delivery system 1 …. determines whether or not accommodation of the article 212 in the vehicle 100 is possible based on the vehicle room situation information Crsi.” in Paragraph [0043], “Further, as illustrated in FIG. 13, in the user delivery information 33, …. a storage condition 33h in a case of the determine whether the compartment is occupied (See “The article accommodation determining section 14 also determines a possibility of accommodation by seat arrangement when the size of the article 212 is large, or when the article 212 is tall. Further, when a posture at the time of accommodating the article 212 (accommodation by being raised, accommodation by being laid, or the like) is designated, the article accommodation determining section 14 determines whether or not accommodation of the article 212 in the vehicle 100 is possible by also considering the posture of the article 212 at the time of accommodation.” in Paragraph [0062]); and notify a package recipient responsive to at least one of the vehicle not being located at the vehicle location or the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the store terminal 211 and the user terminal 90, when the article accommodation determining section 14 determines that it is impossible to accommodate the purchased article 212 in the vehicle 100.” in Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include a selection of a vehicle compartment, a determination of whether the compartment is occupied, and a notification of the compartment being occupied, as taught by Suzuki, in 
Regarding Claim 2, Stark in view of Suzuki teaches all limitations of Claim 1 as described above. Stark also teaches wherein the intended vehicle address also includes identification of a time slot when the vehicle will be parked at the vehicle location (See “….the vehicle user can also provide specific position data and time windows for the motor vehicle for a shipment.” in Paragraph [0033]).
Regarding Claim 4, Stark in view of Suzuki teaches all limitations of Claim 1 as described above. Stark also teaches wherein the processor is configured to notify the recipient via text messaging, email or via a mobile application (See “….a message can be sent automatically to the customer, for example through a SMS, an email, or an application, especially of a mobile communication device.” in Paragraph [0022]).
Regarding Claim 5, Stark in view of Suzuki teaches all limitations of Claim 1 as described above. Stark also teaches wherein the processor is configured to notify the recipient via an in-vehicle system, responsive to the processor further determining that the vehicle is in use (See “….upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver….As the sign to the 
Regarding Claim 6, Stark in view of Suzuki teaches all limitations of Claim 1 as described above. Stark teaches wherein the notification includes identification of the intended vehicle location when the notification is responsive to the vehicle not being located at the intended location (See “When the motor vehicle is located on large parking surfaces, where in particular the reception of satellite navigation signals is disrupted, such as underground garages, the delivery may be very time-consuming, even when the delivery agent 9 knows the identifier of the motor vehicle and/or its color and type, since he first has to search for the motor vehicle. In such situations, the delivery agent 9 sends a request, via a communication device in step S12, to transmit an indicator request to the control device 5. Upon receiving such an indicator request via the communication device 4 of the motor vehicle 1, 2, the control device 5 controls a delivery indicator device 12, namely a blinker of the motor vehicle, to give an indication to the delivery agent.” in Paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark 
Regarding Claim 8, Stark in view of Suzuki teaches all limitations of Claim 1 as described above. Stark does not explicitly teach; however, Suzuki teaches wherein the notification includes identification of the vehicle compartment when the notification is responsive to the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the store terminal 211 and the user terminal 90, when the article accommodation determining section 14 determines that it is impossible to accommodate the purchased article 212 in the vehicle 100.” in Paragraph [0064] and see also “Further, the article accommodation determining section 14 determines that accommodation of the article 212 is impossible when seat arrangement in which a seat equipped with a child seat is folded is necessary,….” in Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include a notification as described above, as taught by Suzuki, in order to give advance notice to customers not to expect that their packages have been delivered.
Regarding Claim 9, Stark in view of Suzuki teaches all limitations of Claims 1 and 8 as described above. Stark also teaches wherein the notification includes an option to specify a new vehicle compartment (See “….the method according to the invention can provide for the dropping off of the shipment in another motor vehicle, whose vehicle identifier is stored in particular in the profile on the central device. For this, it can be provided that a vehicle user of the corresponding motor vehicle must consent to such a drop-off, which is possible for example by making an entry in a profile 
Regarding Claim 11, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Suzuki teaches contacting the vehicle to determine whether a vehicle compartment, prespecified for use to complete the delivery, is currently occupied, based on data received from the vehicle (See “Note that as for the loading situation of the carriage in the vehicle room of the vehicle 100, a method that uses load sensors provided in a front right seat 113a, a front left seat 113b, a rear seat 115, the carriage room CR and the like may be adopted, besides the method that uses the captured image of the camera. In this case, the loading situation of the carriage in the vehicle room can be estimated by recognizing whether or not the article is loaded, the size of the article (calculated from a contacting surface area), a weight of the article and the like, based on detected loads by the load sensors.” in Paragraph [0059]); and notifying the owner responsive to the compartment being occupied (See “Accommodation impossible notifying section 15 transmits accommodation impossible notice indicating that accommodation is impossible to the store terminal 211 and the user terminal 90, when the article accommodation determining section 14 determines that it is impossible to accommodate the purchased article 212 in the vehicle 100.” in Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include contacting the vehicle to determine whether the compartment is occupied and notifying Suzuki, in order to make the delivery process more efficiently. For example, contacting the vehicle to determine whether the compartment is being occupied will prevent unsuccessful delivery and notifying the owner if the compartment is being occupied or impossible to put the package will give advance notice to customers not to expect that their packages have been delivered.
Regarding Claim 12, Stark in view of Suzuki teaches all limitations of Claims 10 and 11 as described above. Stark teaches pushing notifications corresponding to the location or compartment to a vehicle computer (See “….upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver….The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle….As the sign to the driver, it is possible to use for example an indication on a display. For example, the message can be indicated: “Delivery expected in five minutes. Please wait”.” in Paragraph [0039]).
Regarding Claim 13, Stark in view of Suzuki teaches all limitations of Claims 10 and 11 as described above. Stark also teaches receiving a new compartment specification responsive to the notification relating to the compartment being occupied (See “….the method according to the invention can provide for the dropping off of the shipment in another motor vehicle, whose vehicle identifier is stored in 
Stark does not explicitly teach; however, Suzuki teaches changing a delivery instruction to match the new compartment specification (See “The delivery condition setting section 18 decides conditions …. for delivering articles to respective vehicles based on delivery request information of the respective vehicles recorded in the user delivery information 33. The delivery request transmitting section 19 transmits the delivery request information for requesting delivery to the delivery company system 300 in accordance with the delivery conditions decided by the delivery condition setting section 18. The delivery company system 300 which receives the delivery request information transfers the delivery request information to the delivery center 310, whereby a delivery instruction is transmitted to the delivery person Pd from the delivery company system 300 and delivery is performed.” in Paragraph [0066] wherein the user delivery information 33 includes “33i” which is considered as “the new compartment specification” (see Fig. 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include changing a delivery instruction to match the new compartment specification, as taught by Suzuki.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki and Faaborg et al. (US Patent No. 9024747 B1; hereinafter "Faaborg").
Regarding Claim 3, Stark in view of Suzuki teaches all limitations of Claims 1 and 2 as described above. Stark in view of Suzuki does not explicitly teach; however, Faaborg teaches wherein the processor is configured to delay notification responsive to the vehicle not being located at the vehicle location until a current time is within the time slot (See “For instance, after receiving notification data at a particular time, the computing device may determine a threshold amount of time (e.g., one minute, five minutes, one hour, etc.) to delay the output of an alert of the notification data. Then, the computing device may output the deferred alert based on the notification data, only in response to determining that the threshold amount of time has elapsed since the particular time that the notification data is received. In other words, the computing device may initiate a deferred output of alert based notification data until a particular notification delivery "time window" (e.g., a threshold amount of time after the receipt of the notification data).” in Column 2, Line 45-56).
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use delay notification step of Faaborg to improve the delivery process of Stark in view of Suzuki
Regarding Claim 15, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Suzuki teaches determining whether a time window, pre-associated with the prespecified location has been reached (See “When it is determined that the present time is outside the delivery acceptance time in step S103, and when it is determined that the delivery impossible notice Deng is received in step S105, the store terminal 211 advances the process to step S106.” in Paragraph [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include determining whether a time window has been reached, as taught by Suzuki, in order to prevent violation of the contract and negative consequences that may have occurred.
Stark in view of Suzuki does not explicitly teach; however, Faaborg teaches delaying the notifying until the time window has been reached, responsive to the time window not yet having been reached (See “For instance, after receiving notification data at a particular time, the computing device may determine a threshold amount of time (e.g., one minute, five minutes, one hour, etc.) to delay the output of an alert of the notification data. Then, the computing device may output the deferred alert based on the notification data, only in response to determining that the threshold amount of time has elapsed since the particular time that the notification data is received. In other words, the computing device may initiate a deferred output of alert based notification data until a particular notification delivery "time window" (e.g., a threshold amount of time after the receipt of the notification data).” in Column 2, Line 45-56).
Faaborg to improve the delivery process of Stark in view of Suzuki.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Suzuki and Gillen et al. (US PG Pub. No. 2014/0180959 A1; hereinafter "Gillen").
Regarding Claim 7, Stark in view of Suzuki teaches all limitations of Claims 1 and 6 as described above. Stark in view of Suzuki does not explicitly teach; however, Gillen teaches wherein the notification includes an option to specify a new intended vehicle location (See “The at least one memory and the computer program code is configured to, with the processor, cause the apparatus to at least: …. determine one or more alternative delivery locations based at least in part on the received location information; and allow the customer to select one of the one or more alternative delivery locations for delivery of the item.” in Paragraph [0007] and “For example, the alternate delivery location(s) may be communicated to the customer with the notification….” in Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark in view of Suzuki to include a notification with an option to specify a new vehicle intended Gillen, in order to prevent multiple trips to complete the delivery and to accommodate customers delivery location changes (See Paragraphs [0002] & [0003] of Gillen).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Gillen.
Regarding Claim 14, Stark teaches all limitations of Claim 10 as described above. Stark does not explicitly teach; however, Gillen teaches receiving a new location specification responsive to the notification relating to the vehicle not being at the location (See “In various embodiments, once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550, the carrier will schedule the final delivery of the items via the Mobile Delivery service.” in Paragraph [0074]); determining whether the new location is within a delivery area previously defined for the order (See “In further embodiments, the alternative delivery location may be a dynamic location based on the mobile device 101 GPS or social network account. For this embodiment, the customer may provide a base location (e.g., original address, current GPS location, retail store, landmark, intersection) and agree to remain within a predetermined distance from that location (e.g., 1 mile). For example, the customer may be shopping at nearby retail stores and request that the item is delivered to her dynamic location. The carrier service provider would then use the GPS location of the customer's mobile device 101, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the customer and make the delivery of the item.” in Paragraph [0073]); and changing a delivery instruction to match the new location specification, responsive to the new location being within the delivery area (See “In various embodiments, the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location. The carrier service provider could then use navigation techniques, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the dynamic location of the customer.” in Paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery process of Stark to include receiving a new location specification, determining the new location is within a previously specified delivery location, and changing a delivery instruction to match the new location, as taught by Gillen, in order to prevent multiple trips to complete the delivery and to accommodate customers delivery location changes (See Paragraphs [0002] & [0003] of Gillen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628